Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 23, 2009                                                                                              Marilyn Kelly,
                                                                                                                    Chief Justice

  139179                                                                                               Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                        Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
  MIDWEST BANK AND TRUST COMPANY,                                                                      Diane M. Hathaway,
           Plaintiff-Appellee,                                                                                           Justices


  v                                                                 SC: 139179
                                                                    COA: 290401
                                                                    Leelanau CC: 08-007885-AV
  MICHAEL S. SCHWENDENER,
            Defendant,
  and
  PAUL SCHWENDENER, JR., ROBERT
  SCHWENDENER, and PAUL
  SCHWENDENER, III,
             Defendants-Appellants.
  _________________________________________/

          On order of the Court, the application for leave to appeal the May 20, 2009 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 23, 2009                   _________________________________________
           l1116                                                               Clerk